      Case 19-31485-sgj11 Doc 93 Filed 04/30/21             Entered 04/30/21 13:15:52         Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.




Signed April 29, 2021
______________________________________________________________________




                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

         In re:                                      §    Chapter No.: 11
                                                     §
         West Houston Memory Care, LLC1              §    Case No. 19-31485-sgj-11
                                                     §
                                 Debtor.             §

         ORDER GRANTING REQUEST FOR PAYMENT OF ADMINISTRATIVE EXPENSE
                    CLAIM OF DONLIN, RECANO & COMPANY, INC.

              Came on for consideration, the Request For Payment Of Administrative Expense Claim Of

     Donlin, Recano & Company, Inc. (the “Application”) filed by Donlin, Recano & Company, Inc.

     (“DRC”), claims and noticing agent to West Houston Memory, LLC, (the “Debtor”) in the above-

     captioned case. Upon considering the Application, the representations of counsel, and all matters on

     file, the Court finds and concludes that the fees and expenses set forth in the Application are

     reasonable and necessary and good cause exists for the allowance thereof. It appearing that all

     necessary parties were served with notice of the Application, that no further notice need be given, the

     Court noting that no objection or responsive pleading was filed, and that cause exists to approve the

     1
         Last four EIN 2760.

     ORDER GRANTING APPLICATION OF DONLIN, RECANO & COMPANY, INC. FOR ALLOWANCE
     OF COMPENSATION– PAGE – 1
Case 19-31485-sgj11 Doc 93 Filed 04/30/21               Entered 04/30/21 13:15:52      Page 2 of 3



Application and authorize payment of the requested compensation and reimbursement of expenses

set forth in the Application. Therefore,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

        1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and has the authority to enter this Order allowing fees and expenses pursuant to 28 U.S.C. § 157(b)

and 11 U.S.C. §§ 330 and 331.

        2.      Notice of the Application and the objection deadline were proper and provided to all

parties entitled thereto and no further notice need be given.

        3.      The fees requested in the Application are reasonable and necessary as contemplated

and required by 11 U.S.C. §§ 330 and 331.

        4.      The Application is hereby GRANTED and APPROVED on a FINAL basis, as set

forth herein.

        5.      DRC shall be and hereby is allowed fees for the Application Period as follows:

compensation for services rendered in the amount of $36,555.42 compromising: (i) $10,536.17 for

claims agent/noticing services rendered during August, 2020; (ii) $7,666.91 for claims agent/noticing

services rendered during September, 2020; (iii) $5,408.98 for claims agent/noticing services rendered

during October, 2020; (iv) $4,873.54 for claims agent/noticing services rendered during November,

2020; and (v) $8,069.82 for claims agent/noticing services rendered during December, 2020. DRC

also asserted an unliquidated claim for fees and expenses incurred in connection with services

rendered after December 31, 2020 (collectively, the “Allowed Claim”).

        6.      The Debtor is hereby ordered and directed to pay DRC its Allowed Claim, which is

$36,555.42, within ten (10) days of entry of this Order.




ORDER GRANTING APPLICATION OF DONLIN, RECANO & COMPANY, INC. FOR ALLOWANCE
OF COMPENSATION– PAGE – 2
Case 19-31485-sgj11 Doc 93 Filed 04/30/21             Entered 04/30/21 13:15:52        Page 3 of 3



       7.      This Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation and/or enforcement of this Order.

                                     ### END OF ORDER ###



Roland Tomforde, COO
Donlin, Recano & Company, Inc.
6201 15th Avenue
Brooklyn, NY 11219
Telephone: (212) 481-1411
Facsimile: (212) 481-1416
email: rtomforde@donlinrecano.com




ORDER GRANTING APPLICATION OF DONLIN, RECANO & COMPANY, INC. FOR ALLOWANCE
OF COMPENSATION– PAGE – 3
